Citation Nr: 0330643	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
residuals of hemorrhoids with impaired anal sphincter and 
fecal incontinence.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

On October 23, 2003, the claimant's representative filed a 
motion to advance the case on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002), 38 C.F.R. § 20.900(c) 
(2003).  The Board granted the motion the next day.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, of whose ultimate responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all available evidence relevant to his claims was obtained.  

2.  The veteran's only service-connected disability is 
residuals of hemorrhoids with impaired anal sphincter and 
fecal incontinence, rated 50 percent disabling.  

3.  This disability causes extensive leakage and fairly 
frequent involuntary bowel movements; the veteran does not 
have complete loss of sphincter control, however, and has 
not had to undergo a colostomy.

4.  The veteran was hospitalized at the Hampton VA Medical 
Center (VAMC) from June 30 to August 6, 2000, for treatment 
of a small bowel obstruction, during which time he underwent 
an exploratory laparotomy with lyis of adhesions.  That 
treatment, although more than 21 days, was not for his 
service-connected disability or any condition associated 
with his service-connected disability.



5.  The veteran again was hospitalized at the VAMC from 
August 19-25, 2000, for a persistent enterocutaneous fistula 
and from September 5-14, 2000, for the fistula and sepsis, 
as a complication of the laparotomy.  Neither of those 
hospitalizations was for more than 21 days or for treatment 
of his service-connected disability or a condition 
associated with his service-connected disability.

6.  The veteran has a college education and work experience 
as a plaster contractor; his highest gross earnings per 
month from 1976 to 1981 were $2,500.00, and the most he 
earned in one year was $30,000 (through 1981); he left that 
employment because of gastric cancer, which is not a 
service-connected condition.

7.  The veteran is currently unemployed; however, his 
service-connected disability is not the reason he cannot 
secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are met for a 60 percent rating, but no 
higher, for the residuals of hemorrhoids with impaired anal 
sphincter and fecal incontinence.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7332, 
7333, 7336 (2003).

2.  The criteria are not met for a temporary total rating 
for the treatment received at the VAMC from June 30 to 
August 6, 2000.  38 C.F.R. § 4.29 (2003).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This change in the law is applicable to 
all claims filed on or after the date of its enactment, 
November 9, 2000, or filed before that date and not yet 
final.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In this particular appeal, numerous communications from the 
RO notified the veteran of the requirements of the VCAA.  
This included specifically apprising him of the information 
and evidence the RO had or would obtain and the information 
or evidence that he must submit personally.  Quartuccio, 16 
Vet. App. at 186-87.  The RO did this in a VCAA letter sent 
in March 2001, as well as in the rating decision, statement 
of the case (SOC), supplemental statement of the case 
(SSOC), and the associated notice letters issued in October 
2001, February 2002, and October 2002.  Additionally, the 
SSOC included a boilerplate copy of VA's newly promulgated 
regulations implementing the VCAA, including 38 C.F.R. 
§ 3.159.  

The United States Court of Appeals for the Federal Circuit 
since has invalidated VA's 30-day initial response period 
contained in VA's implementing regulation, 38 C.F.R. 
§ 3.159(b)(1), as inconsistent with the one-year notice 
period Congress established in 38 U.S.C.A.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day due process period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify communication is 
potentially misleading and detrimental to veterans whose 
claims are prematurely denied short of the statutory one-
year period provided for a response.  The Federal Circuit 
Court further found that VA's rule allowing for a two-
pronged 30-day initial due process period, followed by an 
explanation that the claimant still had the remainder of the 
one-year appeal period to submit evidence, was an 
unreasonable exercise of agency discretion.  

The facts and circumstances is this particular appeal, 
however, are distinguishable from those in the PVA case.  
First, significantly, no defective notice was given in this 
case.  None of the above communications, which pertained to 
the issues the Board has jurisdiction over, informed the 
veteran that he needed to respond within 30 days.  Although 
an April 2002 letter does contain similar 60-day response 
language, that notice letter pertains to a new claim for 
secondary service connection that is not currently before 
the Board.  38 C.F.R. § 20.200.  Second, the most recent 
relevant notice already was sent more than one year ago, in 
October 2002.  And there is no indication the veteran has 
additional evidence to submit.  Indeed, the mere fact that 
he filed a motion to advance his case on the Board's docket 
is, itself, a rather obvious indication that he is ready for 
the Board to decide is appeal as quickly as possible due to 
his extenuating circumstances (primarily his age).  Also 
bear in mind that each and every notice letter from the RO 
informed him that, although the claims process may be 
confusing, he could call the RO at the toll free number 
provided if he had any questions concerning his claims.  He 
never did, so he evidently was not confused about what he 
needed to do, how much time he had to do it, and what VA 
would do for him.

In light of all of this, further delaying a decision in this 
appeal would serve no useful purpose.  And this should be 
avoided, whenever possible.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
there is no risk of prejudice in deciding his appeal at this 
time without first remanding his case to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to a Rating Higher than 50 Percent for 
Residuals of Hemorrhoids with Impaired Anal Sphincter and 
Fecal Incontinence

In a July 1989 rating decision (RD), service connection was 
established for residuals of a hemorrhoidectomy, with 
prolapsing internal piles, and a noncompensable (i.e., 0 
percent) rating was assigned.  The RO noted the veteran was 
hospitalized during service, in 1943, for three internal-
external bleeding hemorrhoids and underwent surgery to 
remove them.

In June 1993, the veteran a claim for a higher rating for 
his disability, noting that he had undergone additional 
surgery in 1990 while hospitalized.  A temporary total 
rating (of 100 percent) was assigned in an August 1993 RO 
rating decision under the provisions of 38 C.F.R. § 4.30 
("paragraph 30") to compensate him for his convalescence 
following that hospitalization.  Upon termination of the 
temporary total rating, his noncompensable rating resumed.  
But in January 1994, the rating for his disability was 
increased to 30 percent and even more recently, in March 
1999, it was increased to its current 50 percent level.  He 
since has filed a claim for a rating higher than 50 percent, 
which the RO denied in October 2001, and this appeal ensued.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  But when, as here, the veteran 
is requesting a higher rating for a disability that was 
service connected many years ago, and not contesting the 
rating initially assigned after establishing his entitlement 
to service connection for the condition, his current level 
of impairment is the primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This, in turn, means the 
Board does not have to consider whether he is entitled to 
a "staged" rating to compensate him for times since filing 
is claim when his disability may have been more severe than 
at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.



Ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  

Although Diagnostic Codes 7332, 7333, and 7336 are not 
within the purview of 38 C.F.R. § 4.114, the Schedule also 
contains a general "anti-pyramiding" provision.  38 C.F.R. 
§ 4.14.  Essentially, the same symptom set, manifestation or 
manifestations, such as diarrhea or fecal leakage, cannot be 
assigned two separate ratings under two separate diagnostic 
codes, because the resultant double rating would constitute 
impermissible pyramiding.  Id.  The Court explained in 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994), that in order 
for a veteran's symptoms of the same disorder to be given 
multiple ratings, the symptoms must not demonstrate the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  

In this case, the RO evaluated the veteran's current 
disability under the criteria found at Diagnostic Code 7333, 
for stricture of the rectum and anus.  A 100 percent rating 
is warranted under this code in cases requiring a colostomy.  
A 50 percent rating is assigned for great reduction of lumen 
or extensive leakage.  And a 30 percent rating is assigned 
where there is only moderate reduction of lumen or moderate 
constant leakage.

The veteran says that fecal incontinence is the most 
prevalent manifestation of his disability.  He claims that 
he has multiple incidents each day, and that his leakage is 
extensive.

Diagnostic Code 7332 provides criteria for rating impairment 
of sphincter control of the rectum and anus.  Where complete 
loss of sphincter control is demonstrated, a 100 percent 
rating is warranted.  When there is extensive leakage and 
fairly frequent involuntary bowel movements, a 60 percent 
rating is assigned.  When there are only occasional 
involuntary bowel movements, which necessitate wearing a 
pad, a 30 percent rating is assigned.  Constant slight, or 
occasional moderate leakage warrants only a 10 percent 
rating.  A healed or only slight disability, without 
leakage, receives a noncompensable rating.

As applied to the facts of this particular case, even 
assuming, as he alleges, the veteran experiences extensive 
leakage does not, in and of itself, provide grounds for 
increasing his rating beyond the 50-percent level under DC 
7333.  This is because a 50 percent rating under this code 
already contemplates this.  The same is true if he also 
experiences a great reduction of his lumen.  And he has not 
undergone a colostomy, so that, too, is not a ground for 
assigning a higher rating under this code.

There is, nonetheless, an alternative basis for increasing 
his rating to 60 percent under DC 7332 because, as confirmed 
during his October 2000 VA examination, the veteran quite 
often experiences gas and an associated repeated urgency to 
have a bowel movement.  And this is not of his own free 
will, so it is involuntary.  But there is no objective 
clinical indication he has complete loss of sphincter 
control to receive the highest possible rating of 100 
percent under this code.  It admittedly is sometimes 
significantly impaired, just never completely lost.

When hospitalized in 2000 for treatment of an unrelated 
condition, there was little or no evidence of fecal leakage 
or involuntary bowel movements.  And a December 2000 VA 
outpatient treatment record shows the veteran reported that 
he could eat what he wanted without any problems.  In June 
2001, he was seen for a follow-up appointment for an 
unrelated condition, and his appetite had improved and he 
was having regular bowel movements with no blood in his 
stool.  He even had gained weight, 13 pounds, and had 
improved his physical endurance.  In September 2001, his 
bowel pattern was again reportedly normal.  Other VA 
outpatient treatment records dated in September 2001 and 
January 2002 show that he was taking medication for 
constipation, but the October 2000 VA examiner indicated the 
veteran was not taking any medication for his service-
connected fecal incontinence.  By the end of that 
evaluation, however, that same examiner went on to note the 
veteran did, in fact, have fecal incontinence.

That said, although the evidence shows the veteran has some 
fecal incontinence, which is fairly frequent and 
involuntary, and even has extensive leakage, this at most 
entitles him to a 60 percent rating under DC 7332.  He needs 
even greater impairment to receive a rating higher than this 
under either DC 7332 or 7333.

Additionally, there are not any clinically ascertainable 
residuals of hemorrhoids.  Hemorrhoids, whether external or 
internal, which manifest persistent bleeding with secondary 
anemia, or with fissures, are evaluated as 20 percent 
disabling under DC 7336.  When large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent rating is assigned; and 
only mild or moderate hemorrhoids are rated noncompensable.  
Even the veteran, himself, specifically denied that he still 
has a problem with hemorrhoids, and none were found during 
his VA compensation examination.  There also is no evidence 
of hemorrhoids in his outpatient treatment records.  So 
there is no basis for assigning a higher rating under DC 
7336.

III.  A Temporary 100 Percent Rating under the Provisions of 
38 C.F.R. § 4.29

A total disability rating (of 100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established that a service-connected disability 
required hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period 
in excess of 21 days.  See 38 C.F.R. § 4.29 ("paragraph 
29").  

Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the 
first day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29.

The veteran is claiming entitlement to a temporary total 
rating under paragraph 29 for his hospitalization at the 
VAMC in Hampton, Virginia, from June 3, 2000 to August 6, 
2000.  Although he was an inpatient for more than 21 days, 
that hospitalization was not for treatment of his service-
connected disability or any condition associated with it.  
Instead, it was for a small bowel obstruction.  He underwent 
an exploratory laparotomy with lyis of adhesions.  

The veteran again was hospitalized at the VAMC from August 
19-25, 2000, for a persistent enterocutaneous fistula and 
from September 5-14, 2000, for the fistula and sepsis, as a 
complication of the laparotomy.  But neither of those 
hospitalizations was for more than 21 days or for treatment 
of his service-connected disability or a condition 
associated with his service-connected disability.  In fact, 
service connection for the small bowel obstruction, as 
secondary to the residuals of the hemorrhoidectomy with 
impaired anal sphincter control and fecal incontinence, 
since has been denied by the RO in an October 2002 rating 
decision.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disabling picture characterized 
in the main by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area do no lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. 
§ 4.113.  Thus, although the veteran may be experiencing 
similar symptomatology, the bowel obstruction for which he 
was hospitalized was a side effect of his gastric cancer 
treatment, which is not a 
service-connected disability.  Similarly, the later fistulas 
were complications of the small bowel obstruction surgery 
(laparotomy).  None of these conditions, however, is related 
to his service in the military.  And this effectively 
precludes receiving a temporary total rating under 38 C.F.R. 
§ 4.29, regardless of the amount of time he was 
hospitalized.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



IV.  TDIU

A claim for a TDIU arises when a veteran alleges that he is 
unable to secure and maintain a "substantially gainful" 
occupation by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R.§ 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  Other factors to be considered in determining 
whether a veteran is unemployable are his level of 
education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v.Derwinski, 1 Vet. App. 326, 331-332 
(1991).  But any employment handicap caused by disabilities 
that are not service connected will be disregarded when 
making a TDIU determination.  Blackburn v. Brown, 4 Vet. 
App. 395, 398 (1993).  However, the Board is still required 
to decide, without regard to the nonservice-connected 
disabilities or the veteran's age, whether his service-
connected disabilities are sufficiently incapacitating to 
render him unemployable.  Pratt v. Derwinski, 3 Vet. App. 
269 (1992).  



There are threshold minimum rating requirements for 
consideration of a TDIU.  According to 38 C.F.R. § 4.16(a), 
if, as here, there is only one service-connected disability, 
it must be rated as at least 60 percent disabling.  Since, 
in this decision, the Board increased the rating for the 
veteran's sole service-connected disability to this minimum 
level, he does not have to resort to extra-schedular 
consideration for possible entitlement.  38 C.F.R. 
§ 3.321(b)(1), 4.16(b).  It still must be shown, though, 
that he is unemployable because of factors related to his 
service in the military.  Unfortunately, this is not the 
situation at hand.

In his November 2000 application for a TDIU, on VA Form 21-
8940, the veteran claimed that no one will hire him at his 
age-especially since he has to go to the bathroom all the 
time because of his service-connected disability.  Bear in 
mind, though, that his age is not a viable consideration for 
a TDIU, only impairment attributable to his service-
connected disability is.  38 C.F.R. § 3.341(a).  And the 
medical and other evidence of record does not so show that 
he cannot work because of service-related factors; instead, 
conditions that are not service connected predominate and 
account for his unemployability.

In determining whether he is entitled to a TDIU, the 
question is whether the veteran is capable of performing 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In other words, unemployment is not the same thing 
as unemployable.

A veteran may be unemployed or unemployable for a variety of 
reasons.  In this particular case, the veteran has not 
worked since his gastric cancer made him stop; this much is 
clear.  But since this is not a service-connected condition, 
it cannot support his claim for a TDIU.  The evidence of 
record does not show that he is unemployable due to his 
service-connected disability, irrespective of this and 
without regard to his advancing age.  And even acknowledging 
he has to frequently use the bathroom is not, itself, reason 
to conclude he is necessarily unemployable.  Some employers 
make special accommodations for this.  In the absence of 
some other objective medical indication of unemployability, 
his claim for a TDIU must be denied because the 
preponderance of the evidence is unfavorable.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A higher 60 percent rating is granted for residuals of 
hemorrhoids with impaired anal sphincter and fecal 
incontinence, subject to the laws and regulations governing 
the payment of VA compensation.  

The claim for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 is denied.

The claim for a TDIU is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



